UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: July 31 Date of reporting period: August 1, 2014 to October 31, 2014 Item 1.Schedule of Investments. Attached hereto. Managed Duration Investment Grade Municipal Fund SCHEDULE OF INVESTMENTS (Unaudited) October 31, 2014 Shares Value SHORT TERM INVESTMENTS† - 0.7% JPMorgan Tax Free Money Market $ 732,602 $ 732,602 Total Short Term Investments (Cost $732,602) Face Amount Value MUNICIPAL BONDS†† - 164.1% California - 18.1% Sacramento County Sanitation Districts Financing Authority, (AGC-ICC FGIC) 0.69% due 12/01/351 Los Angeles Unified School District 5.00% due 01/01/34 City of Chula Vista CA, AMT 5.50% due 12/01/21 California Statewide Communities Development Authority 0.94% due 04/01/361 California Health Facilities Financing Authority 5.88% due 08/15/31 San Bernardino City Unified School District, (AGM) 5.00% due 08/01/28 California Pollution Control Financing Authority, AMT 5.00% due 07/01/302 Bay Area Toll Authority 1.30% due 04/01/361 Los Angeles County Public Works Financing Authority 4.00% due 08/01/42 San Diego Unified School District 0.00% due 07/01/383 Desert Community College District General Obligation Unlimited, (AGM) 0.00% due 08/01/463 Total California New York - 13.9% New York State Dormitory Authority Revenue Bonds 5.00% due 03/15/44 New York City Water & Sewer System Revenue Bonds 5.00% due 06/15/45 5.00% due 06/15/47 Metropolitan Transportation Authority 5.00% due 11/15/43 New York State Dormitory Authority 5.00% due 07/01/32 5.25% due 07/01/24 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) New York - 13.9% (continued) Suffolk County Industrial Development Agency, AMT 5.25% due 06/01/27 Troy Industrial Development Authority 5.00% due 09/01/31 Total New York Texas - 13.0% Matagorda County Navigation District No. 1, AMT, (AMBAC) 5.13% due 11/01/28 Lower Colorado River Authority Revenue Bonds 6.25% due 05/15/28 6.25% due 05/15/28 (Prerefunded @ 05/15/18)4 North Texas Tollway Authority 5.63% due 01/01/33 Tarrant County Cultural Education Facilities Finance Corp. 5.00% due 10/01/43 San Leanna Educational Facilities Corp. 5.13% due 06/01/36 Fort Bend County Industrial Development Corp. 4.75% due 11/01/42 Tarrant County Cultural Education Facilities Finance Corp. Revenue Bonds, (Assured Gty) 5.75% due 07/01/18 5.75% due 07/01/18 (Prerefunded @ 07/01/16)4 Total Texas Illinois - 11.7% Metropolitan Pier & Exposition Authority 5.00% due 06/15/42 Illinois Finance Authority, Roosevelt University Revenue 5.50% due 04/01/37 City of Chicago IL O'Hare International Airport Revenue 5.50% due 01/01/31 State of Illinois, General Obligation 5.00% due 03/01/28 Illinois Finance Authority, Rush University Medical Center Revenue 6.38% due 11/01/29 Railsplitter Tobacco Settlement Authority 6.00% due 06/01/28 Managed Duration Investment Grade Municipal Fund SCHEDULE OF INVESTMENTS (Unaudited) October 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) Illinois - 11.7% (continued) Chicago Board of Education, General Obligation 5.00% due 12/01/41 Illinois Housing Development Authority, AMT 5.00% due 08/01/36 Total Illinois Florida - 11.7% County of Miami-Dade FL, Aviation Revenue, AMT, (CIFG) 5.00% due 10/01/38 Miami-Dade County Educational Facilities Authority 5.00% due 04/01/42 Miami-Dade County School Board Foundation, Inc., (Assured Gty) 5.38% due 02/01/34 JEA Water & Sewer System Revenue 4.00% due 10/01/41 Town of Davie FL 6.00% due 04/01/42 Tampa-Hillsborough County Expressway Authority 5.00% due 07/01/42 County of Broward FL, AMT, (AGM) 5.00% due 04/01/38 Seminole Indian Tribe of Florida 5.25% due 10/01/272 Total Florida Louisiana - 9.8% Louisiana Local Government Environmental Facilities & Community Development Authority 6.75% due 11/01/32 State of Louisiana Gasoline & Fuels Tax Revenue 5.00% due 05/01/43 Parish of St John the Baptist LA 5.13% due 06/01/37 East Baton Rouge Sewerage Commission 5.25% due 02/01/34 Louisiana Public Facilities Authority, Hospital Revenue 5.25% due 11/01/30 Parish of DeSoto LA, AMT 5.85% due 11/01/27 Total Louisiana New Jersey - 8.2% New Jersey Economic Development Authority 1.64% due 03/01/281 5.00% due 07/01/32 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) New Jersey - 8.2% (continued) New Jersey Transportation Trust Fund Authority 5.00% due 06/15/42 $ 3,000,000 $ 3,203,160 New Jersey Health Care Facilities Financing Authority, 5.75% due 07/01/39 (Prerefunded @ 07/01/19)4 Total New Jersey Pennsylvania - 7.5% City of Philadelphia PA, General Obligation 5.38% due 08/01/30 (Assured Gty) 5.88% due 08/01/31 Pennsylvania Higher Educational Facilities Authority 6.00% due 08/15/26 5.00% due 05/01/37 Delaware River Port Authority 5.00% due 01/01/27 County of Lehigh PA 4.00% due 07/01/43 State Public School Building Authority Revenue Bonds 5.00% due 04/01/32 Total Pennsylvania Arizona - 7.5% Arizona Health Facilities Authority Revenue Bonds 0.97% due 01/01/371 Arizona Health Facilities Authority 1.89% due 02/01/481 Glendale Municipal Property Corp. 5.00% due 07/01/33 Phoenix Industrial Development Authority 5.25% due 06/01/34 Total Arizona Massachusetts - 6.0% Massachusetts Educational Financing Authority, AMT 4.70% due 07/01/26 5.38% due 07/01/25 Commonwealth of Massachusetts, General Obligation, (BHAC-CR FGIC) 0.73% due 05/01/371 Massachusetts Health & Educational Facilities Authority 6.25% due 07/01/30 Massachusetts Housing Finance Agency, AMT 5.10% due 12/01/27 Total Massachusetts Managed Duration Investment Grade Municipal Fund SCHEDULE OF INVESTMENTS (Unaudited) October 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) Iowa - 4.5% Iowa Tobacco Settlement Authority 5.60% due 06/01/34 $ 2,000,000 $ 1,791,980 Iowa Higher Education Loan Authority 5.50% due 09/01/25 Iowa Finance Authority 5.00% due 08/15/29 Total Iowa South Carolina - 4.5% County of Florence SC, (AGM) 5.25% due 11/01/27 (Prerefunded @ 11/01/14)4 South Carolina State Public Service Authority 5.00% due 12/01/48 County of Georgetown SC, AMT 5.30% due 03/01/28 Total South Carolina Wyoming - 4.0% County of Sweetwater WY, AMT 5.60% due 12/01/355 Tennessee - 3.3% Knox County Health Educational & Housing Facility Board 5.25% due 04/01/27 Metropolitan Nashville Airport Authority 5.20% due 07/01/26 Total Tennessee Washington - 3.3% Tes Properties 5.63% due 12/01/38 Washington Higher Education Facilities Authority 5.25% due 04/01/43 Spokane Public Facilities District 5.00% due 12/01/38 Total Washington Ohio - 3.2% American Municipal Power, Inc. 5.00% due 02/15/42 Ohio Air Quality Development Authority 5.63% due 06/01/18 Total Ohio Vermont - 2.7% Vermont Student Assistance Corp., AMT 3.23% due 12/03/351, 5 Michigan - 2.6% Michigan Finance Authority, Revenue 5.00% due 12/01/31 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) Michigan - 2.6% (continued) Michigan Finance Authority Revenue Bonds 5.00% due 07/01/44 $ 1,076,484 Detroit Wayne County Stadium Authority Revenue Bonds, (AGM) 5.00% due 10/01/26 Total Michigan Wisconsin - 2.4% Wisconsin Health & Educational Facilities Authority 5.00% due 11/15/36 WPPI Energy 5.00% due 07/01/37 Total Wisconsin Colorado - 2.2% Colorado Health Facilities Authority 5.25% due 01/01/45 City & County of Denver CO Airport System Revenue 5.00% due 11/15/43 Total Colorado Kentucky - 2.2% Kentucky Economic Development Finance Authority 5.63% due 08/15/27 County of Owen KY, Waterworks System Revenue 5.63% due 09/01/39 Total Kentucky District of Columbia - 2.0% District of Columbia Housing Finance Agency, AMT, (FHA) 5.10% due 06/01/37 Alaska - 1.9% City of Anchorage Alaska Electric Revenue Revenue Bonds 5.00% due 12/01/41 Alaska Municipal Bond Bank Authority 5.75% due 09/01/33 Total Alaska Connecticut - 1.7% Connecticut Housing Finance Authority 4.00% due 11/15/34 Delaware - 1.6% Delaware State Economic Development Authority 5.40% due 02/01/31 Nevada - 1.6% Las Vegas Valley Water District 5.00% due 06/01/31 Managed Duration Investment Grade Municipal Fund SCHEDULE OF INVESTMENTS (Unaudited) October 31, 2014 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) Minnesota - 1.4% St Paul Port Authority, AMT 4.50% due 10/01/37 $ 1,500,000 $ 1,491,450 Rhode Island - 1.4% Rhode Island Convention Center Authority, (Assured Gty) 5.50% due 05/15/27 Virginia - 1.4% Washington County Industrial Development Authority 7.50% due 07/01/29 South Dakota - 1.2% South Dakota Health & Educational Facilities Authority 5.25% due 11/01/34 Mississippi - 1.1% County of Warren MS 6.50% due 09/01/32 Hawaii - 1.1% Hawaii Pacific Health 5.63% due 07/01/30 Oklahoma - 1.1% Oklahoma Development Finance Authority 5.00% due 02/15/34 Indiana - 1.1% Indiana Finance Authority 6.00% due 12/01/26 Face Amount Value MUNICIPAL BONDS†† - 164.1% (continued) New Hampshire - 1.0% New Hampshire Health & Education Facilities Authority 5.00% due 01/01/34 Puerto Rico - 0.9% Puerto Rico Sales Tax Financing Corp. 5.25% due 08/01/40 Alabama - 0.8% Courtland Industrial Development Board, AMT 6.25% due 08/01/25 Maryland - 0.5% Maryland Economic Development Corp. 5.75% due 09/01/25 Total Municipal Bonds (Cost $156,794,707) PREFERRED STOCKS†† - 2.0% Centerline Equity Issuer Trust 5.75% due 05/15/152 Total Preferred Stocks (Cost $2,000,000) Total Investments - 166.8% (Cost $159,527,309) $ 171,728,875 Other Assets & Liabilities, net - (66.8)% Total Net Assets - 100.0% $ 102,925,680 Other Information (unaudited) † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. 1 Variable rate security. Rate indicated is rate effective at October 31, 2014. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $4,184,730 (cost $4,039,953), or 4.1% of total net assets. 3 Zero coupon rate security. 4 The bond is prerefunded. U.S. government or U.S. government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. 5 All of a portion of these securities have been physically segregated as collateral for borrowings outstanding, of which there were none as of year end. As of October 31, 2014, the total amount segregated was $6,882,180. AGM Insured by Assured Guaranty Municipal Corporation AMBAC Insured by Ambac Assurance Corporation AMT Income from this security is a preference item under the Alternative Minimum Tax. BHAC Insured by Bershire Hathaway Assurance Corporation Assured Gty Insured by Assured Guaranty Corporation CIFG Insured by CIFG Assurance North America, Inc. FGIC Insured by Financial Guaranty Insurance Company FHA Guaranteed by Federal Housing Administration NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Managed Duration Investment Grade Municipal Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, while the Board retains responsibility for the valuation process, the Board has delegated to Cutwater Investor Services Corp. (the “Adviser”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. The municipal bonds and preferred shares in which the Fund invests are traded primarily in the over-the-counter markets. In determining net asset value, the Fund uses the valuations of portfolio securities furnished by a pricing service approved by the Board of Trustees. The pricing service typically values portfolio securities at the bid price or the yield equivalent when quotations are readily available. Securities for which quotations are not readily available are valued at fair market value on a consistent basis as determined by the pricing service using a matrix system to determine valuations. The procedures of the pricing service and its valuations are reviewed by the officers of the Fund under the general supervision of the Board of Trustees. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and/or yield and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. Money market funds are valued at net asset value. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs as described above. The Fund did not have any Level 3 securities during the period ended October 31, 2014. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The following table summarizes the inputs used to value the Fund’s investments as of October 31, 2014: Description Level 1 Level 2 Level 3 Total Assets Municipal Bonds $
